DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 13, 21-23, 25-29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollmer et al. (US 5667225).
 	Regarding claim 10, Vollmer et al. discloses an annular seal element 2 Fig. 6 comprising: a seal body 2 having a radially inner surface and at least one seal lip 26 extending radially outward from the seal body, the annular seal element including an open, radially inwardly facing circumferential channel 12 in the radially inner surface; and a garter spring 6 capable of being a In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
 	Regarding claim 12, Vollmer et al. as modified discloses wherein the garter spring 6 is capable of being in a rest state. 	Regarding claims 13 and 28, Vollmer et al. as modified discloses wherein the entire garter spring 6 is located radially outwardly of the radially inner surface.
 	Regarding claims 21 and 26, Vollmer et al. as modified discloses the invention as claimed above where a garter spring capable of preventing contraction but fails to explicitly disclose wherein the garter spring has a fixed diameter, nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the diameter of the spring member to any number of ranges (i.e. fixed diameter) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	Regarding claim 22, Vollmer et al. as modified discloses wherein the circumferential channel 12 extends radially outwardly from the radially inner surface of the seal body 2.
 	Regarding claim 23, Vollmer et al. as modified discloses wherein the seal body 2 has a radially outer surface and the at least one seal lip 26 extends radially outwardly from the radially outer surface of the seal body and is configured to seal against an inner circumferential surface.In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) 	Regarding claim 27, Vollmer et al. as modified discloses wherein the garter spring 6 is in capable of being in a rest state.
 	Regarding claim 29, Vollmer et al. as modified discloses wherein the at least one seal lip 26 is configured to seal against an inner circumferential surface.
 	
Allowable Subject Matter
Claims 24 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 12/4/2020 have been fully considered but they are not persuasive. Applicant argues that the Vollmer et al. references does not teach a seal element with “a seal body In re Japiske, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
 	Applicant further argues that the Vollmer et al. reference does not teach or suggest a seal element including a seal body with a circumferential channel and “a zero-gap garter spring disposed entirely within the circumferential channel”.  This is not persuasive, since the Vollmer et al. reference does in fact teach a coil spring (which may be a garter spring) that is entirely within the circumferential channel.  Also, see claim 13.  Moreover, garter springs are well known in the art to provide pressure and/or prevent pressure expansion.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EUGENE G BYRD/Primary Examiner, Art Unit 3675